Citation Nr: 0721947	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-21 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased rating for reflux disorder with 
residuals from tongue cancer, status-post tongue resection, 
evaluated as 10 percent disabling from September 1, 2004, to 
June 29, 2006, and as 30 percent disabling thereafter.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel




INTRODUCTION

The veteran had active service from December 1951 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, that denied a disability rating in 
excess of 10 percent for reflux disorder.  

In a November 2005 rating decision, the RO granted a claim of 
service connection for residuals of tongue cancer, status-
post tongue resection, as secondary to service-connected 
reflux disorder, and assigned a 100 percent rating for reflux 
disorder with residuals from tongue cancer, status-post 
tongue resection, effective February 18, 2004 (the date that 
VA received the veteran's claims).  The RO also assigned a 
10 percent rating for reflux disorder with residuals of 
tongue cancer, status-post tongue resection, effective 
September 1, 2004 (the first day of the month after 6 months 
of a temporary total disability rating following cessation of 
chemotherapy for tongue cancer).  There is no subsequent 
correspondence from the veteran or his service representative 
expressing disagreement with service connection for residuals 
of tongue cancer, status-post tongue resection, or the 
effective date assigned.  Accordingly, an issue with respect 
to service connection for tongue cancer is no longer in 
appellate status.  See Grantham v. Brown, 114 F.3d 1156 
(1997).

In a January 2007 rating decision, the RO assigned a 
30 percent rating to the veteran's service-connected reflux 
disorder with residuals from tongue cancer, status-post 
tongue resection, effective June 30, 2006 (the date of VA 
treatment records showing increased symptoms).  The RO also 
granted the veteran's claim for service connection for a neck 
scar as a residual of tongue cancer, status-post tongue 
resection, and rated it 10 percent disabling effective 
September 1, 2004 (the day after the temporary total 
disability rating for reflux disorder with residuals from 
tongue cancer, status-post tongue resection, was 
discontinued).  The veteran and his service representative 
were notified of this decision in February 2007.

Because the 30 percent staged rating assigned for the 
veteran's service-connected reflux disorder with residuals 
from tongue cancer, status-post tongue resection, is not the 
maximum rating available for this disability, and because the 
veteran has not withdrawn his claim for a higher rating, a 
claim for an increased or staged rating in excess of 30 
percent for reflux disorder with residuals from tongue 
cancer, status-post tongue resection, remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  From September 1, 2004, through June 29, 2006, the 
veteran's service-connected reflux disorder with residuals 
from tongue cancer, status-post tongue resection, was 
manifested by dysphagia; it was not manifested by symptoms 
productive of considerable health impairment.

2.  From June 30, 2006, the veteran's service-connected 
reflux disorder with residuals from tongue cancer, status-
post tongue resection, was manifested by dysphagia and pain 
associated with swallowing; it was not manifested by symptoms 
productive of severe health impairment.

3.  There has been no local recurrence or metastasis of the 
veteran's tongue cancer since he completed chemotherapy.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 
10 percent for reflux disorder with residuals from tongue 
cancer, status-post tongue resection, from September 1, 2004, 
to June 29, 2006, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.20, 4.21, 4.27, 4.114, Diagnostic Code 7346 
(2006).

2.  The criteria for an increased rating in excess of 
30 percent for reflux disorder with residuals from tongue 
cancer, status-post tongue resection, from June 30, 2006, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 
4.21, 4.27, 4.114, Diagnostic Code 7343-7346 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  In 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the United States Court of Appeals for Veterans Claims 
(Veterans Court) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently has held that any error with 
regard to the four elements of VCAA notice is presumptively 
prejudicial, shifting the burden to VA to show that any such 
claimed error was not prejudicial to the adjudication of an 
appealed claim.  See Sanders v. Nicholson, No. 06-7001, slip 
op. at 14 (Fed. Cir. May 16, 2007).

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in March 2004 and February 2006 fulfills the provisions of 
38 U.S.C.A. § 5103(a).  That is, the veteran was effectively 
informed to submit all relevant evidence in his possession 
and received notice of the evidence needed to substantiate 
his claim, the avenues by which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  

The Board recognizes that, according to Pelegrini II, at 119-
20, proper VCAA notice must "precede an initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  Here, the March 2004 VCAA notice 
was furnished to the veteran and his representative prior to 
the August 2004 RO decision that is the subject of this 
appeal.  

The RO also provided the veteran and his service 
representative with notice of the Dingess requirements in 
March 2006.  The currently appealed claim, however, was 
subsequently readjudicated in supplemental statements of the 
case (SSOCs) issued in July 2006 and January 2007.  The 
Federal Circuit has held that timing-of-notice errors can be 
"cured" by notification followed by readjudication.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2006) (Mayfield II); see Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) ("The Federal Circuit specifically mentioned 
two remedial measures, (1) The issuance of a fully compliant 
[section 5103(a)] notification, followed by (2) 
readjudication of the claim."); Pelegrini II, at 122-24 
(2004) ("proper subsequent VA process" can cure error in 
timing of notice).  

The Veterans Court has held recently that a SSOC that 
complies with applicable due process and notification 
requirements constitutes a readjudication decision.  Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III); see 
also Prickett, (holding that a Statement of the Case that 
complies with all applicable due process and notification 
requirements constitutes a readjudication decision).  As the 
July 2006 and January 2007 SSOCs complied with the applicable 
due process and notification requirements for a decision, 
they constitute readjudication decisions.  Accordingly, the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield II, 444 F.3d at 1333-34.  Further, in light of the 
Board's denial of benefits herein, the veteran is not 
prejudiced by any failure to notify of the laws and 
regulations concerning effective dates.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes service 
medical records, private treatment records, and VA medical 
records, including VA examination reports.  There is no 
indication of any additional relevant evidence that has not 
been obtained.  The veteran was offered the opportunity to 
testify in support of his claim at a Board hearing, although 
he declined to do so.  The veteran also was provided VA 
examinations in March 2004, June 2005, and May and December 
2006, which contained medical evidence relating to the claim 
on appeal.  The evidence is adequate to resolve this claim; 
there is no duty to provide another examination or a medical 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Factual Background

On private radiological consultation in September 2003, the 
veteran complained of post-operative discomfort following 
pharyngotomy with resection of the left base of the tongue.  
He reported weight loss of 12 pounds peri- and post-
operatively, fatigue, and dyspepsia.  His weight was 
173 pounds.

On private swallowing evaluation in September 2003, the 
veteran complained of a continued sensation of items stuck in 
his throat and consistently needing to clear his throat.  He 
reported recent surgery to remove part of his tongue and the 
lymph nodes.  The veteran was able to tolerate liquids via 
cup and food items via spoon without any leakage.  The 
veteran tolerated solid items without any sign of aspiration.  
The examiner concluded that the veteran had moderate 
dysphagia

The veteran complained of mild nausea as a result of 
chemotherapy on private outpatient treatment in October 2003.  
He was expanding his food intake.  His weight was 
181.5 pounds.  The assessment included reflux.

After completing chemotherapy, on private outpatient 
treatment in December 2003, the veteran reported an ability 
to tolerate liquid supplements and some liquids and 
difficulty with food in part due to dry mouth and in part due 
to difficulty in getting food to the back of his throat.  His 
weight was 180 pounds, up 6 pounds compared to before 
chemotherapy, and he denied any nausea or vomiting.  

On private outpatient treatment in March 2004, the veteran 
reported an improved ability to swallow such that, although 
it was not perfect, he had not required any supplemental tube 
feeding for several weeks.  He reported that swallowed solids 
were better taken with liquids.  He denied any weight loss.  
His weight had been maintained "at about 172 to 174" 
pounds.  Objective examination showed that he was clinically 
stable.

On VA (fee-based) examination in March 2004, the veteran 
complained of reflux disorder.  He denied that his reflux 
affected either his general health or body weight.  He 
reported experiencing dysphagia, heartburn, epigastric pain, 
scapular and arm pain, and reflux and regurgitation of 
stomach contents.  All of these symptoms were present on a 
daily basis and occurred constantly.  He also denied any 
functional impairment or loss of work time as a result of his 
reflux disorder.  The VA examiner reviewed prior medical 
records.  Physical examination showed that his weight was 
169 pounds, he was well-developed, well-nourished, in no 
acute distress, and had a normal nutritional status.  He was 
unable to swallow any solid food.  The diagnoses included 
reflux disorder which, according to the VA examiner, had not 
caused significant anemia or malnutrition.

On VA (fee-based) examination in June 2005, the veteran 
complained of continued difficulty swallowing, pain above the 
stomach, arm pain, heartburn, pain behind the breastbone, and 
reflux regurgitation of stomach contents.  These symptoms 
were relieved by daily medication.  His symptoms flared up 
off and on two to three times a day for 30 minutes.  He was 
unable to do much during his flare-ups except take additional 
over-the-counter medication.  His weight had been as much as 
190 pounds, but he had lost weight and gone down to 
158 pounds following chemotherapy, and he had begun to gain 
back his weight.  The veteran reported that his reflux 
disorder (which the VA examiner characterized as 
gastroesophageal reflux disease (GERD)) led to functional 
impairment in that flare-ups caused a loss of concentration 
and an inability to perform even simple tasks.  He was not 
currently employed.  The VA examiner reviewed the veteran's 
prior medical records.  Physical examination showed that his 
weight was 162 pounds.  The VA examiner stated that the 
veteran's difficulty swallowing and taste and weight loss 
were all residuals of his treatment for tongue cancer.  He 
also stated that the veteran's gastrointestinal condition had 
not caused significant anemia or malnutrition.  The VA 
examiner concluded that it was at least as likely as not that 
the veteran's tongue cancer was caused by his long-standing 
GERD.

On private magnetic resonance imaging (MRI) scan of the upper 
gastrointestinal tract in May 2006, the veteran aspirated in 
to the subglottic trachea.  The assessment included a small 
sliding hiatal hernia with a few small episodes of 
gastroesophageal reflux.

The veteran complained of a loss of saliva and an inability 
to swallow any solid or dry food on VA (fee-based) 
examination in May 2006.  He was only able to eat liquid or 
very soft foods like gel.  He was unable to sleep for long 
periods due to dry mouth from no saliva.  The veteran's GERD 
symptoms included pain, discomfort on any activity, a hiatal 
hernia, no weight gain, pain above the stomach, arm pain, 
nausea, vomiting, heartburn, pain behind the breastbone, and 
reflux and regurgitation of stomach contents.  Flare-ups 
occurred off and on three times a day "lasting for hours."  
He reported 1000 attacks within the past year.  His GERD 
slowed his activities and some times completely stopped them.  
Physical examination showed that his weight was 166 pounds, 
no sign of malaise, and tenderness in the epigastrium.  The 
VA examiner stated that there was no change in the diagnosis 
of reflux disorder with residuals from tongue cancer, status-
post tongue resection.

Following computerized tomography (CT) scan of the veteran's 
neck in May 2006, the VA examiner stated that, with respect 
to the veteran's tongue cancer, there was no evidence of 
disease recurrence or metastatic disease.

In an oncology note completed by a VA nurse in July 2006, it 
was noted that the veteran had called his VA physician to 
report that he had experienced severe acid reflux after being 
advised by his physician to stop taking his medication.  The 
veteran reported that his acid reflux was "very painful."  
The veteran's physician was notified of his complaints.  The 
physician recommended that the veteran stay off of his 
medication and try over-the-counter medication.

On VA outpatient treatment in August 2006, the veteran stated 
that he felt "quite active" for his age.  He reported 
taking a vigorous walk once a month and an ability to walk 
1-2 miles without stopping to rest.  He participated actively 
in gardening and made log furniture in his furniture shop.  
He admitted to exertional back pain when using a chain saw 
and other tools and developing "an overwhelming fatigue" 
after continuing work.  Physical examination showed that his 
weight was 158.9 pounds.

On VA examination in December 2006, the veteran complained of 
trouble swallowing due to dysphagia, esophageal pain, and 
aspiration of food in the food pocket in the back of his 
mouth.  The VA examiner stated that the veteran had developed 
xerostomia (or dry mouth), aspiration, and dysphagia since 
his tongue resection.  Physical examination showed that his 
weight was 160 pounds.  The VA examiner stated that the 
veteran's diagnosis of tongue cancer now included residual 
effects of dysphasia, xerostomia, aspiration, fatigue, and 
pain associated with swallowing.

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from service-connected disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2006).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).  In order to evaluate the level of disability 
and any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The veteran's service-connected reflux disorder with 
residuals from tongue cancer, status-post tongue resection, 
has been evaluated as 10 percent disabling under 38 C.F.R. 
§ 4.114, Diagnostic Code 7346, between September 1, 2004, and 
June 29, 2006, and as 30 percent disabling under 38 C.F.R. 
§ 4.114, Diagnostic Code 7343-7346, since June 30, 2006.  He 
appeals for higher ratings for both periods.  

Evaluations of digestive system disabilities under Diagnostic 
Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, 
inclusive, will not be combined and a single evaluation will 
be assigned under the diagnostic code which reflects the 
predominant disability picture.  See 38 C.F.R. § 4.114 
(2006).

The minimum 10 percent rating is available under Diagnostic 
Code (DC) 7346 (hiatal hernia) for 2 or more symptoms for the 
30 percent evaluation of less severity.  The 30 percent 
rating under DC 7346 contemplates a hiatal hernia with 
persistently recurrent epigastric distress with dysphagia 
(difficulty swallowing), pyrosis (heartburn), and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 
maximum 60 percent rating is available under DC 7346 for a 
hiatal hernia that includes symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia, or other symptom combinations productive of severe 
impairment of health.  See 38 C.F.R. § 4.114, DC 7346 (2006).

An evaluation of 100 percent disabling is available under 
DC 7343 (malignant neoplasms of the digestive system, 
exclusive of skin growths), for 6 months after the cessation 
of any surgical, x-ray, chemotherapy, or other therapeutic 
procedure.  Six months after discontinuing such treatment, an 
appropriate disability rating shall be determined by VA 
examination.  Finally, if there has been no local recurrence 
or metastasis, DC 7343 requires that the residuals of 
malignant neoplasms of the digestive system be rated.  See 
38 C.F.R. § 4.114, DC 7343 (2006).

The Board finds that the preponderance of the evidence is 
against the veteran's claim for an increased rating in excess 
of 10 percent for reflux disorder with residuals from tongue 
cancer, status-post tongue resection, from September 1, 2004, 
through June 29, 2006.  Initially, the Board notes that the 
veteran was in receipt of a 100 percent rating for 6 months 
after he stopped receiving chemotherapy for tongue cancer in 
2003 and he has not experienced a local recurrence or 
metastasis of this disease since discontinuing chemotherapy.  
The Board also notes that, due to constant exposure to high 
acid content from reflux of gastric juice from the stomach 
that had caused cancer in the base of the tongue, the VA 
examiner related the veteran's tongue cancer to his long-
standing service-connected reflux disorder in June 2005.  
Accordingly, the veteran's service-connected reflux disorder 
with residuals from tongue cancer, status-post tongue 
resection, should be evaluated based on its residuals.  Id.

Following the veteran's cessation of chemotherapy, VA 
examination in March 2004 showed that his reflux disorder did 
not affect either his general health or his body weight, 
although he experienced dysphagia, epigastric pain, scapular 
and arm pain, and reflux and regurgitation of stomach 
contents on a daily basis.  The veteran was well-developed, 
well-nourished, in no acute distress, and had normal 
nutrition.  He was unable to swallow any solid food.  The VA 
examiner concluded that the veteran's reflux disorder had not 
caused significant anemia or malnutrition.  On VA examination 
in June 2005, the veteran reported a loss of concentration 
and an inability to perform even simple tasks during flare-
ups of his reflux.  His weight had improved to 162 pounds, he 
was gaining back weight that he had lost as a result of 
chemotherapy, and his residuals of treatment for tongue 
cancer now included difficulty swallowing and tasting and 
weight loss.  The VA examiner again determined that the 
veteran's gastrointestinal condition had not caused 
significant anemia or malnutrition.  An MRI scan in May 2006 
showed a small hiatal hernia with a few small episodes of 
GERD.  On VA outpatient treatment in May 2006, although the 
veteran complained of increased reflux symptoms, physical 
examination showed that his weight was up to 166 pounds with 
no sign of malaise and tenderness in the epigastrium.  The VA 
examiner stated that there was no change in the veteran's 
reflux disorder.  Absent objective evidence of symptoms 
productive of considerable health impairment, including 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, an increased rating in excess of 10 percent 
for reflux disorder with residuals from tongue cancer, 
status-post tongue resection, prior to June 29, 2006, is not 
warranted.

The Board also finds that the preponderance of the evidence 
is against the veteran's claim for an increased rating in 
excess of 30 percent for reflux disorder with residuals from 
tongue cancer, status-post tongue resection, from June 30, 
2006. Again, the veteran has not experienced a recurrence or 
metastasis of his tongue cancer since he stopped receiving 
chemotherapy in 2003.  The Board recognizes that the veteran 
complained that severe acid reflux had returned in July 2006 
after he was advised by his VA physician to stop taking his 
medication.  On VA outpatient treatment, however, in August 
2006, the veteran reported taking a vigorous walk once a 
month, an ability to walk 1-2 miles without stopping to rest, 
active participation in gardening, and making furniture.  He 
also admitted to exertional back pain when using tools and 
developed "an overwhelming fatigue" after working.  
Physical examination showed that his weight was 158.9 pounds, 
which was down slightly from earlier examinations.  On VA 
examination in December 2006, the veteran complained of 
trouble swallowing due to dysphagia, esophageal pain, and 
aspiration of food in the food pocket in the back of his 
mouth.  Physical examination showed that his weight was 
160 pounds, which was up slightly from earlier examinations.  
The VA examiner stated that the veteran now experienced 
residuals of dysphasia, xerostomia, aspiration, fatigue, and 
pain associated with swallowing.  Although the Board 
acknowledges the veteran's complaints of increased reflux 
symptoms, absent objective evidence of symptoms productive of 
severe health impairment, including pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia, 
an increased rating in excess of 30 percent for reflux 
disorder with residuals from tongue cancer, status-post 
tongue resection, from June 30, 2006, is not warranted.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has been considered 
whether or not they were raised by the veteran as required by 
Schafrath, including the provisions of 38 C.F.R. § 
3.321(b)(1) (2006).  The veteran has been retired since May 
2000, well before he filed his increased rating claim for 
reflux disorder with residuals from tongue cancer, status-
post tongue resection, in February 2004.  In May 2004, he 
denied any functional impairment or loss of any work time as 
a result of his reflux disorder.  And, as noted above, the 
veteran stated in August 2006 that he felt "quite active" 
for his age, taking a vigorous walk once a month, walking 
1-2 miles without stopping to rest, participating actively in 
gardening, and making furniture.  Thus, the medical evidence 
of record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1) (2006).  In this regard, the Board finds that 
there has been no showing by the veteran that his reflux 
disorder has necessitated frequent periods of hospitalization 
beyond that contemplated by the rating schedule.  The veteran 
did not indicate any significant work impairment when 
examined during either period of time at issue.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating for 
either period of time in question pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Given the foregoing, the Board finds that the preponderance 
of the evidence is against the veteran's claim for an 
increased rating in excess of 10 percent for reflux disorder 
with residuals from tongue cancer, status-post tongue 
resection, from September 1, 2004, through June 29, 2006, and 
for an increased rating in excess of 30 percent for reflux 
disorder with residuals from tongue cancer, status-post 
tongue resection, from June 30, 2006.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).







	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an increased rating for reflux disorder with 
residuals from tongue cancer, status-post tongue resection, 
evaluated as 10 percent disabling from September 1, 2004, to 
June 29, 2006, and as 30 percent disabling thereafter, is 
denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


